Andrews, Presiding Judge.
Navarro appeals from the trial court’s grant of summary judgment to Atlanta Casualty Company, the uninsured motorist carrier for Smith, the owner/driver of the truck in which Navarro was riding when it was struck by an unidentified motorist. Summary judgment was granted because no immediate report of the accident was made to police on March 23, 1997, the date of the accident, as required by OCGA § 40-6-273.
It is not contested that no report was made by either Smith or *551Navarro to the local police until four or five days following the late night accident. There is also no question that OCGA § 33-7-11 (c) requires that, if the owner or operator of the vehicle causing property or personal damage is unknown, “the insured, or someone on his behalf, ... in order for the insured to recover under the endorsement, shall report the accident as required by Code Section 40-6-273.” (Emphasis supplied.) Code section 40-6-273 requires that “[t]he driver of a vehicle involved in an accident resulting in injury . . . shall immediately, by the quickest means of communication, give notice of such accident to the local police department. . . .” (Emphasis supplied.)
It is not necessary, as the dissent has done, to engage in extensive historical analysis of these statutes. Rather, one need only consider the plain language emphasized above. Williams v. Dept. of Human Resources, 272 Ga. 624, 625 (532 SE2d 401) (2000). “Immediately” and “quickest” cannot be stretched to include four or five days later.
Also, the dissent’s position that compliance with the notice provision is merely a matter of abatement and not a condition precedent to recovery under uninsured motorist coverage is premised primarily on Jones v. Doe, 143 Ga. App. 451 (238 SE2d 555) (1977), and is untenable because Jones involved a totally different statutory scheme. The statute involved there, Code Ann. § 92A-604, allowed an official police report to be filed up to ten days after an accident, and even later if the person could not comply within ten days. Code Ann. § 92A-9918 provided a fine and license suspension for failure to file an official report “‘until such report has been filed. . . .’” Jones, supra at 452. Based on these unique features of these two statutes, this Court concluded that an individual failing to file the report within the allotted time “may achieve full compliance with this chapter by filing such report at any time thereafter.” Id. Thus, the ability to pursue civil action was merely abated until the filing of the report, unless the statute of limitation had rim. Id.
Here, on the other hand, there is no such window of opportunity for notifying the police. It must be done immediately, by the quickest means possible. Such a requirement is not a matter of abatement, but a condition precedent to recovery under uninsured motorist coverage. See Dover v. City of Jackson, 246 Ga. App. 524, 526 (541 SE2d 92) (2000).
Therefore, Navarro having failed to satisfy the requisite condition precedent to recovery under Smith’s uninsured motorist policy, the trial court properly granted summary judgment to Atlanta Casualty Company.

Judgment affirmed.


Johnson, P. J, Smith, P. J, Ruffin, Miller and Ellington, JJ, concur. Eldridge, J., dissents.